ON MOTION TO DISMISS THE APPEAL.
I concur in overruling the motion to dismiss this appeal but not in the holding that our having formerly entained appeals brought to this court in the manner that this appeal was, were adjudications that the appeals were properly taken and constitute precedents within the rules of stare decisis. The judgments in those cases are res judicata as to the parties thereto but should not be held to be within the rules of stare decisis as to questions that could have been but were not raised or discussed therein by either court or counsel. If Drummond v. State,184 Miss. 738, 185 So. 207, so holds, it should not be followed.